Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 1 of 17
Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 2 of 17
Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 3 of 17
Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 4 of 17
Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 5 of 17
Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 6 of 17
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                     Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 7 of 17




                                      2019 SALES REPRESENTATIVE COMPENSATION PLAN

                                                             January 1, 2019




                                                                   1
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                     Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 8 of 17



                                                                SECTION 1

                                                             INTRODUCTION

            The Sales Representative Compensation Plan (the “Plan”) applies to all sales employees of AvePoint, Inc. and its
            wholly-owned subsidiaries (“AvePoint”) for the 2019 fiscal year and will be used as a guide for commission
            calculation. It is solely your responsibility as a sales representative to be familiar with the compensation plan and
            any changes or modifications adopted by AvePoint in the future. This document shall not apply retroactively to
            any past compensation year and shall supersede all previous compensation plans. Any modification to the Plan
            must be made in writing and signed by the parties.

            Since AvePoint’s business and organization are subject to change, AvePoint reserves the right to change with or
            without notice all or any part of the commission and bonus policies at any time. AvePoint will notify all employees
            who may be affected of these changes. Changes will be effective on the dates determined by AvePoint, and after
            those dates all superseded policies will be null.

            Sales representatives shall be given annual quota goals in January (or within 30 days of beginning employment in
            the case of new or transferring employees), which shall be monitored and measured on a monthly, quarterly and
            annual basis. Management shall be responsible for assigning quotas according to the role and territory. Any
            disagreements with, subsequent modifications to, and any final determinations as to quota goals or sales quota
            credit shall be made by the Sales Compensation Committee (“SCC”) in its sole discretion. All modifications effecting
            a sales representative shall be signed by such sales representative to be valid. This Plan is a commission program
            and participation does not imply a contract for employment.

            Once the Plan is acknowledged and accepted (Section 7), commission shall be calculated and paid monthly in the
            pay period immediately following the month in which the commission is earned. For quota credit to be deemed
            earned and commission payable, the products and/or services sold must (i) constitute a legally binding and
            enforceable obligation of the customer to pay, (ii) be in the Closed-Invoiced status as shown in AvePoint’s CRM
            system (currently Dynamics) during the Sales Year, and (iii) be in full compliance with any acceptance based terms
            in any applicable agreement. Final determination under (i) above as to whether a legally binding and enforceable
            obligation exists shall be made by AvePoint’s General Counsel in his sole determination. Final determination
            under (ii) above as to whether a legally binding and enforceable obligation exists shall be made by the SCC in its
            sole determination. All commissions shall be subject to being repaid (a “claw back”) in the event that at any time
            (i)-(iii) above are no longer valid, as determined by the SCC in its sole determination. Determination of bad debt
            (Section 2.8) shall be made by the General Counsel in his sole determination. All sales quota credit and commission
            payments are subject to Reductions and Commission splits as more fully described and set forth herein.

            Commissions shall be subject to a monthly average currency conversion rate which shall convert opportunity
            currency to quota currency for monthly commission calculations. The conversion rate shall be determined as of
            the date the opportunity entered as Closed-Booked into AvePoint’s CRM.

            Any employee with questions or concerns about the calculation of commission should contact his/her immediate
            reporting manager. In the event the employee and the immediate manager are unable to resolve any concern
            regarding earned quota credit or a commission payment, employee may escalate the determination in writing to
            the SCC, which shall in its sole determination hear and resolve any commission dispute. Any concern or dispute
            regarding commission must be brought to the SCC in writing no later than 15 days following employee’s
            notification of the applicable commission amount (the “Review Period”). In the event no written objections are
            made within Review Period, employee shall be deemed to have waived any and all objections and the
            determination by AvePoint shall be deemed full and final.


                                                                     2
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                     Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 9 of 17



                                                                 SECTION 2

                                                          GENERAL DEFINITIONS

            2.1 SALES YEAR

            A sales representative’s Sales Year, regardless of such employee’s start date, shall be AvePoint’s calendar year
            (January 1 through December 31).

            2.2 REDUCTION

            Reduction is the amount of contractual royalties and commissions AvePoint is required to pay to third party
            organizations (“Reduction”). Employee’s commission shall be offset by any Reduction as validly set forth in CRM,
            unless otherwise determined by the SCC in its sole discretion.

            2.3 SALES QUOTA CREDIT

            For Sales Quota Credit to be deemed earned and commission payable, the products and/or services sold must
            (i) constitute legally binding and enforceable obligation of the customer to pay (ii) be in the Closed-Invoiced status
            as shown in AvePoint’s CRM system (currently Dynamics) during the Sales Year, and (iii) be in full compliance with
            any acceptance based terms in any applicable agreement. All Sales Quota Credit and commission payments are
            subject to Reductions and Commission Splits.

            Except as set for in Section 2.5 or otherwise agreed by the SCC: (i) no quota credit will be given or commission
            paid for opportunities that do not meet the requirements set forth above for sales quota credit or commission
            payable for single or multiyear opportunities. “Tax” and “Finance Charges” are not included in commission
            calculation and will not count towards Sales Quota Credit.

            Sales Quota Credit is composed of different SKUs of Product, Services and Renewal.

            •    Product Quota Credit: Product SKUs of “Maintenance,” and “Subscription”;
            •    Services Quota Credit: Product SKUs of “Services”;
            •    Renewal Quota Credit: Product SKUs of “Maintenance Renewal” and “Subscription Renewal.”

            Quota Credit for approved perpetual product license opportunities will be reviewed on a case by case basis by
            the SCC and commission will be paid out accordingly. An approved perpetual license opportunity is one that is
            agreed upon by senior leadership upon achieving Stage 3 status.

            2.4 SPLIT TRANSACTION

            When an opportunity involves more than one sales representative or opportunity owner, all such sales
            representatives or opportunity owners must be identified in Dynamics. The Sales Quota Credit for the opportunity
            will be allocated to various parties with percentages which must sum up to 100%. All splits must be approved by
            a Sales VP (See Addendum A - Global Split Policy).

            2.5 FUTURE YEAR OPPORTUNITY RECOGNITION

            Multi-year deals up to 3 years will be recognized for commission calculation provided they meet the requirements
            of Section 2.3. Multi-year opportunities beyond 3 years, will not be considered for Sales Quota Credit or


                                                                      3
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                    Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 10 of 17



            Commission without approval from the SCC. Notwithstanding the forgoing, multi-year public sector opportunities
            will be provided Sales Quota Credit and commission for the second and third year of the opportunity provided
            the first year of the deal meets all of the requirements for Sales Quota Credit.

            2.6 ACCOUNT TRANSITION POLICY

            At times, territories may be redefined by sales leadership and thus requires a transition of accounts and related
            opportunities from one sales person to another. The intent of this policy is to recognize and compensate fairly for
            sales effort that has gone into developing an account prior to transitioning that account to another sales team
            member (Please see Addendum B – Account Transition Policy).

            2.7 MAINTENANCE RENEWALS SPLITS

            For proper booking of renewals in CRM, there will be multiple sales team roles to distinguish how the sales person
            will get compensated. All 2019 renewals have been created in our Dynamics CRM system and corresponding
            owners have been added to the Sales Team section in CRM. For Enterprise Sales (and select Mid-Market Sales),
            the default role will be “Local Renewal Rep” on these opportunities and will be compensated accordingly.

            When a subscription conversion or subscription renewal takes place, the value of the projected renewal amount
            should be booked using “Local Renewal Rep” role and this value will get paid as a renewal. Any value exceeding
            the projected renewal amount (due to upsell, true-ups, etc.) should be booked using your standard team role
            (e.g. Enterprise Rep or Mid-Market Rep). This value will contribute towards your “New Product” quota attainment
            and will be compensated accordingly.

            2.8 BAD DEBT

            If the sales representative has been paid commission on a transaction where the product sale contains option
            year or the service is not exercised and/or later returned and/or labeled as bad debt (a payment received from a
            customer one hundred eighty (180) days or more after the invoice date and/or a credit is issued to the customer,
            the commission associated with that transaction will no longer be considered earned and no sales quota credit
            will be allocated from the opportunity. The commission previously paid on the opportunity will be subject to Claw
            Back and will be deducted from other commissions earned and payable in future period(s).




                                                                    4
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                     Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 11 of 17



                                                                   SECTION 3

                                                     COMPENSATION COMPONENTS

            Each sales representative will be given a Variable Compensation Amount as their annual target.
            Total Commission=Annual Variable Compensation + Flat Rate Commission + H1 Product Commission Accelerator

            3.1 Rob Knickerbocker’s Annual Variable Compensation Breakdown

                                                                                    Annual Quota – USD       Annual OTC - USD
              Commission Components                   Calculation Status
                                                                                        1,800,000                    125,000
              Total Product                                                             1,440,000                    112,500

              Product - First Year                    Closed-Invoiced                    576,000                     39,375
              Product - First Year (Payment
                                                     Payment Received                    576,000                     39,375
              Received)
                                                    First Year Opportunity
              Product - Future Years (2&3)                                               864,000                     33,750
                                                        Closed-Invoiced
              Services                               Payment Received                    360,000                     12,500
              Maintenance/Subscription
                                                     Payment Received                       4% Flat Rate Commission
              Renewal

            3.1.1 Product Commission:

            First Year Product Commission Calculation – Upon Closed Invoiced
                                         On – Target Variable Compensation                          Accelerator
                Accumulative                           50.01%-                           100.01 -        125.01% -
                                         0-50%                       80.01%-100%                                          150%+
                 Achieved%                              80%                               125%             150%
               Commission Rate           4.10%          7.98%              11.96%         7.52%           8.20%           8.89%
               Commission (USD)         11,812.50      13,781.25       13,781.25        10,828.13        11,812.50      unlimited
                 Blended Rate%                           6.84%

            First Year Product Commission Calculation – Upon Payment Received
                                         On – Target Variable Compensation                          Accelerator
                Accumulative                           50.01%-                           100.01 -        125.01% -
                                         0-50%                       80.01%-100%                                          150%+
                 Achieved%                              80%                               125%             150%
               Commission Rate           4.10%          7.98%              11.96%         7.52%           8.20%           8.89%
               Commission (USD)         11,812.50      13,781.25       13,781.25        10,828.13        11,812.50      unlimited
                 Blended Rate%                           6.84%




                                                                       5
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                    Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 12 of 17



            Future Year Product Commission Calculation – When First Year opportunity is Closed-Invoiced
                                        On – Target Variable Compensation                         Accelerator
                Accumulative                             50.01%-      80.01%-                        125.01% -
                                         0-50%                                    100.01 - 125%                      150%+
                 Achieved%                                80%          100%                            150%
               Commission Rate           2.34%            4.56%          6.84%        4.30%           4.69%          5.08%
              Commission (USD)         10,125.00         11,812.50   11,812.50        9,281.25        10,125.00   unlimited
                Blended Rate%                             3.91%

            Commission Accelerator: Sales representatives have the opportunity to earn uncapped, accelerated commission.
            In order to hit product commission accelerators, the sales representative must achieve his/her services quota in a
            Closed - Booked capacity as such term is used and defined in AvePoint’s CRM. For purposes of this section only,
            “Closed-Booked” shall mean that the services (i) constitute legally binding and enforceable obligation of the
            customer to pay and (ii) legitimately be (as determined by the SCC in its sole discretion) in the “Closed-Booked”
            status as shown in AvePoint’s CRM system (currently Dynamics) during the Sales Year.

            3.1.2 Services Commission: Services commission will be calculated by opportunity and paid out when customer
            payment is received.

              Services Quota Credit   Services Commission Rate
              USD 360,000              3.47%
              >USD 360,000             4.47%

            3.2 Flat-Rate Commission (Maintenance/Subscription Renewal): Each sales representative will be given an
            opportunity to earn Flat-Rate Commission on Closed- Booked and Invoiced Maintenance/Subscription Renewal
            products, which is calculated and paid on a monthly basis upon first payment received.

            The commission calculation is as follows:
             Flat-Rate Commission Type                               Flat-Rate Commission Payout
              4% Maintenance/Subscription Renewal Commission
                                                                     The credit of maintenance/subscription renewal*4%
              (when the first payment is received)

            3.3 2019 H1 Product Commission Accelerator

            Each sales representative will be granted a commission accelerator for every Product opportunity closed in H1
            2019. The bonus percentages listed below will be applied to commission payment for opportunities in Closed-
            Invoiced status.
            Please Note: This accelerator is only applied to First-Year & Future-Year Product related commission calculations.
            Product opportunities are defined by Product SKUs of Subscription, Maintenance, and approved perpetual
            licenses. The accelerator will not be applied to Services and/or Maintenance/Subscription Renewals.

               Opp Closed-Invoiced Month             Product Commission Payment Bonus %
                  January & February                                10%
                        March                                        8%
                         April                                       6%
                         May                                         4%
                         June                                        2%



                                                                     6
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                    Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 13 of 17



                                                              SECTION 4

                                                      STOCK OPTION PROGRAM

            Each salesperson who achieves his/her annual, fully-ramped quota (please see section 3.1), based on total Quota
            Credit on Closed - Invoiced opportunities during their Sales Year, will receive an option to purchase 500 shares
            of common stock at the value and vesting periods set by the Compensation Committee of the Board of Directors
            to be applicable to this program and according to other restrictions set forth in a participant’s option award
            agreement and in accordance with AvePoint’s Equity Incentive Plan.

            All other aspects of the stock option will be subject to the terms and conditions of AvePoint’s Equity Incentive
            Plan.

            The options will be granted at AvePoint’s next general granting date following the completion of the Sales Year.
            To receive the option grant, the salesperson must be an employee of the Company at the time of the grant.

            For each increment of 50% achieved above the salesperson’s annual quota, the salesperson will receive an
            additional 50% of the allocated options for achieving the quota.




                                                                   7
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                    Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 14 of 17



                                                                SECTION 5

                                                              TERMINATION

            A sales representative will be paid commissions earned pursuant to Section 3 hereof through the last date of
            employment. This commission will be paid out as soon as practicable and in accordance with applicable law. After
            the sales representative is separated from AvePoint, the sales representative will receive commission if the
            following conditions are met:
            1) Product commission: The invoice is sent out/or payment is received from the customer within 5 business days
                 after the employee’s separation date;
            2) For Services and Renewal commission: the payment is received within 5 business days after the separation
                 date; and
            3) The opportunity is not considered bad debt.

            A sales representative will not be entitled to any other additional commission at or following the date of separation
            from AvePoint.




                                                                     8
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                    Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 15 of 17



                                                               SECTION 6

                             SALES REPRESENTATIVE COMPENSATION PLAN ACKNOWLEDGMENT FORM

                    Rob Knickerbocker
            I, _________________________, hereby acknowledge receipt of the 2019 AvePoint Sales Representative Compensation
            Plan. I have familiarized myself with the contents of the Plan and I agree to all the terms described herein. I
            understand that AvePoint expressly reserves all rights to amend, modify or rescind all or portions of this Plan or
            its policies at any time with 30 days advanced notice.

            I also understand that if I have questions, at any time, regarding the Sales Representative Compensation Plan, I
            will consult with my supervisor.

            Please Note: Commission payments will be held until the Compensation Plan is accepted and the
            Acknowledgement Form is signed.



            Employee Signature: _________________________

                                          Rob Knickerbocker
            Employee Printed Name: _____________________

                      February 14, 2019 | 18:33 PST
            Date: ____________________




                                                                    9
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                    Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 16 of 17



            Addendum A

            Global Split Policy

            AvePoint’s split policy is intended to fairly compensate sales teams across the globe for the necessary sales effort
            that is required on sales opportunities where the selling and decision-making activities cross geographical borders
            or AvePoint assigned territories.

            Home Territory is defined as the territory where the parent company or Independent Subsidiary is located, where
            decision makers are located and where purchasing and contractual decisions are made.

            Independent Subsidiary is defined as an entity that operates independently from their parent company and makes
            their technology purchasing decisions independently from their parent and requires no corporate approval
            process nor any Master License or Services Agreement is leveraged globally.

            For companies who only make purchasing decisions centrally (e.g. at their Home Territory location) (Home
            Territory Deals), Commissionable Revenue will be credited 100% to the sales team responsible for the deal,
            regardless of the location of the ultimate license deployment, provided there is no need for local sales support
            both during the initial sales cycle and post sales cycle for on-going selling, positioning and overall account
            management.

            The sales management team which for purposes of this section shall be the VP/Country Managers may need and
            request global sales support assistance for Home Territory Deals both during the initial sales cycle and post sales
            cycle for ongoing selling, positioning, and overall account management. If global sales assistance is requested,
            the sales management team from the Home Territory will direct the sales activities as outlined in the documented
            Account Plan and/or Opportunity plan. These joint selling efforts must be documented within the plans and
            communicated to both the VPs/Country Managers and sales operations.

            The following split policy will apply to these joint global selling efforts: 20% for contract negotiations and overall
            global account management to the Home Territory GAD and local region, 40% to the GAD and local region for
            corporate sales support efforts, 40% to the local SAE and local region for local sales support efforts. If there is no
            corporate sales support necessary and the deal is leveraging a Global Master Agreement or requires just
            Corporate Legal/Purchasing/sign off support by the Home Territory SAE or GAD, then the local AE and local
            region will receive 80%.

            For Independent Subsidiary deals that are sold, negotiated, and procured within the Independent Subsidiary,
            Commissionable Revenue will be allocated 100% to the geographic sales team responsible for the deal. If the
            independent subsidiary is part of a corporation that is assigned to a GAD, the GAD must be informed and approve
            the designation of an independent subsidiary and all pricing/contractual terms will need to be approved as well
            by the GAD. Sales teams responsible for Independent Subsidiary accounts shall not grant any licenses or pricing
            that will extend to any parent company, or any other subsidiary or affiliate of the Independent Subsidiary (Related
            Accounts) without first consulting and obtaining prior written approval from the VP/Country Managers responsible
            for the Related Accounts.




                                                                     10
DocuSign Envelope ID: 2736C15F-C2F9-44E6-915A-A43EA755EA06
                    Case 1:20-cv-00505-BPG Document 21-1 Filed 09/09/20 Page 17 of 17



            Addendum B

            Account Transition Policy

            At times, territories may be redefined by sales leadership and thus requires a transition of accounts and related
            opportunities from one sales person to another. The intent of this policy is to recognize and compensate fairly for
            sales effort that has gone into developing an account prior to transitioning that account to another sales team
            member.

            If an account has an opportunity that is at stage 0, 1, or 2 within the AvePoint CRM system (the validity of which
            will be determined by the SCC in its sole discretion), the account and opportunity will be transitioned immediately
            with the proper level of information to be shared and provided to the newly assigned sales representative for that
            account.

            If the account has an opportunity that is at a stage of 3 or 4 within the AvePoint CRM system (the validity of which
            will be determined by the SCC in its sole discretion), the sales representative will have the opportunity to make
            the following decision within 2 days of being notified of the transition:

            1)   Keep the account through 3 months and upon closing the opportunity, he/she will receive 100% Sales Quota
                 Credit and commission related thereto. If the opportunity does not close within 3 months, it will be
                 transitioned immediately to the newly assigned sales representative and when or if the opportunity closes in
                 the future, there will be no Sales Quota Credit or commission payable for the original sales representative.
            2)   Transition the account immediately and provide the appropriate level of support, transfer of knowledge and
                 account introductions, and if the opportunity closes within 6 months, he/she will receive 50% Sales Quota
                 Credit and commission related thereto. If the opportunity does not close within 6 months, there will be no
                 Sales Quota Credit or commission payable for the original sales representative.

            These stage 3 or 4 transition accounts and opportunities decisions must be documented by the respective
            VPs/Country Managers and communicated to the SCC and sales operations team.




                                                                    11
